360 F.2d 617
Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Appellant,v.Leon D. PHILLIPS, Appellee.
No. 23075.
United States Court of Appeals Fifth Circuit.
May 16, 1966.

James G. Mahorner, Asst. Atty Gen., Earl Faircloth, Atty. Gen., for appellant.
Samuel S. Jacobson, Jacksonville, Fla., for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
Counsel for Leon D. Phillips, appellee, has brought to the attention of the Court the fact that October 20, 1965, in the First Judicial Circuit Court of Escambia County, Florida, the appellee in this proceeding pleaded guilty to the three counts with which he was charged in the indictment. The Court sentenced the said Phillips to five years on the first count; 5 years on the third count, to run concurrently with the sentence on the first count; and withheld sentence on the third count with credit for the time served. November 19, 1965, the officials at Raiford State Penitentiary in Florida released the said Phillips to authorities in Georgia where he was under a thirteen-year sentence.


2
Since the appellee Phillips is no longer in the custody of the appellant, Wainwright, Director, Division of Corrections, State of Florida, the appeal is dismissed as moot.